The candidate was entitled to a credit of twenty-five signatures deducted because the notarial jurat was not dated, since it necessarily appears the oath was taken on October 10, 1933.
The candidate is not entitled to eleven signatures for the reason that the address of the subscribing witness thereto is not described by street number but by reference merely to Assembly district and election district which is not a compliance with sections 135 and 137 of the Election Law (Cons. Laws, ch. 17).
It follows the petition does not contain the fifteen hundred signatures necessary for an independent party nomination.
The order should be affirmed, without costs.
POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN and CROUCH, JJ., concur; HUBBS, J., not sitting.
Order affirmed. *Page 452 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 453